DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,134,509. Although the claims at issue are not identical, they are not patentably distinct from each other because or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
REASONS FOR ALLOWABLILITY OVER PRIOR ART
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receiving, by the first wireless communication device, a configuration indicating a plurality of reference signal symbols within the transmission period and an association between a plurality of starting locations and the plurality of reference signal symbols, wherein the configuration indicates a first reference signal symbol time density in a first portion of the transmission period and a second reference signal symbol time density in a second portion of the transmission period, wherein a first subset of the plurality of reference signal symbols in the first portion are spaced apart from each other by a first offset, and wherein a second subset of the plurality of reference signal symbols in the second portion are spaced apart from each other by a second offset different from the first offset. 

The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claim 11 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, the plurality of random access opportunities beginning at different starting time locations and at least partially overlapping with each other in time.
 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2006/0239239 (published 06 Oct. 2006) [hereinafter Yang] teaches a base station configuring random access opportunities by using time and frequency as two configuring variables. A UE may then select a uplink transmission opportunity based upon network parameters. (see paragraph 24, 25) Yang does not teach the plurality of random access opportunities beginning at different starting time locations and at least partially overlapping with each other in time.
 	b. U.S. Pre-Grant Publ'n. No. 2016/0007377 (published 7 Jan. 2016) [hereinafter Frenne] teaches a base station may configure multiple random access opportunities for the transmission of PRACH preambles of different formats. Fig 5 shows random access preambles of differing formats supporting different transmission durations and differing cyclic prefix starting positions. (paragraph 34, 35) Frenne also discloses in time division duplex (TDD), certain preamble configurations enable more than one PRACH opportunity per subframe, but in different frequency bands. Thereby, for TDD, the starting position not only relates to a starting point in time, but possibly also in frequency, wherein different preamble configurations may be defined by a starting point in time and in frequency. (see paragraph 109)

 	c. U.S. Patent. No. 10,638,460 (published 13 Jun. 2019) [hereinafter Li] teaches determining a first transmission period and a first plurality of candidate transmission opportunities each starting at a different time position within the first transmission period, wherein the first transmission period comprises an indicated transmission time window, which indicates a time interval for the first plurality of candidate transmission opportunities. However, Li does not teach the TxOPs overlapping in time.

Additionally, all of the further limitations in 2 – 10 and 12 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 13, 2022 Primary Examiner, Art Unit 2471